[Cite as State v. Ragland, 2018-Ohio-3292.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                     CHAMPAIGN COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 2018-CA-11
                                                    :
 v.                                                 :   Trial Court Case No. 2014-CR-287
                                                    :
 RONALD E. RAGLAND II                               :   (Criminal Appeal from
                                                    :    Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                            Rendered on the 17th day of August, 2018.

                                               ...........

JANE A. NAPIER, Atty. Reg. No. 0061426, Champaign County Prosecutor’s Office,
Appellate Division, 200 N. Main Street, Urbana, Ohio 43078
      Attorney for Plaintiff-Appellee

RONALD E. RAGLAND II, #719-944, P.O. Box 209, Orient, Ohio 43146
    Defendant-Appellant, Pro Se

                                              .............
                                                                                         -2-


FROELICH, J.

       {¶ 1} Ronald E. Ragland II appeals from a judgment of the Champaign County

Court of Common Pleas, which denied his motion for jail time credit for 267 days he was

held at the Tri-County Regional Jail on unrelated charges in Clark County, Ohio. For the

following reasons, the judgment of the trial court will be affirmed.

Factual and Procedural Background

       {¶ 2} On December 11, 2014, a Champaign County grand jury indicted Ragland

on one count of domestic violence in violation of R.C. 2919.25(A)(4), a felony of the third

degree, and one count of disrupting public services in violation of R.C. 2909.04(A)(1)(C),

a felony of the fourth degree. A warrant for Ragland’s arrest issued on the same date was

not served until July 1, 2015, when Ragland was located at Pickaway Correctional

Institution, where he was imprisoned on a sentence from Clark County C.P. Case No.

2015 CR 018. On September 8, 2015, while still in custody on the Clark County offenses,

Ragland entered a plea of guilty to both charges in Champaign County. He then was

transported to the Tri-County Jail, where he apparently was held while awaiting

sentencing in Champaign County. (See Docket Sheet #32, Warrant for Removal; #33,

Sheriff’s Return).

       {¶ 3} Ragland was returned to Champaign County on October 5, 2015, for

sentencing. The Champaign County trial court imposed sentences of 30 months

imprisonment on the domestic violence count and 14 months imprisonment on the

disrupting public services count, to run concurrently, for a total prison term of 30 months.

The court specified, however, that such 30 month sentence was to “be served

CONSECUTIVELY to the sentence imposed in Clark County Case No. 2015 CR 018.”
                                                                                          -3-


(Emphasis sic.) The trial court further found that “[a]ll time” Ragland had “spent in the Tri

County Regional Jail shall be credited to the Clark County term of imprisonment,” with “no

jail time credit” to be applied toward Ragland’s Champaign County sentence.

       {¶ 4} Ragland filed a direct appeal in the Champaign County case, raising a single

assignment of error that objected to the payment plan the trial court imposed for post-

confinement repayment of his court-appointed trial attorney’s legal fees. State v. Ragland,

2d Dist. Champaign No. 2015-CA-036, 2017-Ohio-2783. This Court sustained that

assignment of error and ordered the trial court to modify its judgment regarding the

repayment of costs and legal fees. Id. at ¶15-16.

       {¶ 5} Ragland thereafter moved in the trial court for 267 days of jail time credit,

representing the span from January 23, 2015, when he says he was arrested on charges

in Clark County, through his October 5, 2015 sentencing on the Champaign County

offenses. Asserting that Champaign County had “a detainer” on him throughout that

period, Ragland argued that such time should be credited toward his Champaign County

sentence. The trial court denied that motion, determining that Ragland “is not entitled to

the requested credit because the sentences imposed [in Champaign County] run

consecutively to his Clark County sentence,” and the requested time, as credited to his

Clark County sentence, “applied once to his total term of imprisonment.”

       {¶ 6} Ragland brings this timely appeal from that judgment, setting forth one

assignment of error:

       THE COURT ABUSED IT’S [sic] DISCRETION WHEN THE COURT MADE A [sic]

       AMBIGUOUS RULING OF THE ISSUES THAT WERE BEFORE THE COURT,

       AND IN SO DOING, FAILED TO FULFILL IT’S [sic] FUNCTION AS A JUDICIAL
                                                                                           -4-


       DUTIES [sic].

       {¶ 7} Specifically, Ragland contends that the trial court’s ruling was contrary to

R.C. 2967.191, which he maintains requires that he be credited for “ALL” time he was in

custody while awaiting sentencing in the Champaign County matter. (Emphasis sic.) In

essence, Ragland appears to argue that all days he was incarcerated between his Clark

County arrest and his Champaign County sentencing should be credited to both his Clark

County and Champaign County sentences.1

       {¶ 8} In response, the State asserts that Ragland’s claim is barred by the doctrine

of res judicata, because he could have raised the jail time credit issue in his direct appeal,

but did not. Alternatively, the State argues that the trial court correctly applied jail time

credit to only one of Ragland’s consecutive sentences.

Res Judicata

       {¶ 9} Before addressing the merits of Ragland’s assignment of error, we must

consider the State’s contention that the doctrine of res judicata bars Ragland from now

appealing a jail time credit issue that he failed to raise on direct appeal. The State cites a

single decision of this Court for the proposition that “[r]es judicata applies to motions for

jail-time credit that involve a legal determination” rather than “a mere mathematical or

clerical error.” State v. Kilgore, 2d Dist. Montgomery No. 26478, 2015-Ohio-4717, ¶ 15.

Kilgore, however, does not warrant the result for which the State advocates.



1
 The record before us does not disclose precisely when Ragland was convicted on the
Clark County charges and how many of the 267 days for which he now seeks jail time
credit were time spent actually serving the sentence imposed by the Clark County court.
Regardless of the answer to that question, however, he is not entitled to have duplicative
credit for those days also applied toward his consecutive Champaign County sentence.
See below, at ¶ 22.
                                                                                               -5-

         {¶ 10} In Kilgore, we found the appellant’s claim to be barred by res judicata not

because he failed to raise that claim on direct appeal from his conviction and sentence,

but rather because he failed to timely appeal the trial court’s denial of the first of a series

of motions in which he sought a recalculation of jail time credit. See id. at ¶ 5-13.

Accordingly, res judicata applied to bar review of the trial court’s decision on the merits of

Kilgore’s jail time credit argument. Id. at ¶ 12-13. Because the discussion regarding “legal

determination[s]” versus “mere mathematical or clerical error[s]” was not the basis for the

actual holding in Kilgore, that statement is dicta.

         {¶ 11} In addition, we conclude that the above-quoted portion of Kilgore no longer

represents an accurate statement of law. There, this Court cited 2007 and 2005 decisions

of the Tenth District Court of Appeals as authority for the legal propositions stated. Id. at

¶15. On September 28, 2012, however, the following statutory provision took effect:

         (iii) The sentencing court retains continuing jurisdiction to correct any error

         not previously raised at sentencing in making a determination under division

         (B)(2)(g)(i)2 of this section. The offender may, at any time after sentencing,

         file a motion in the sentencing court to correct any error made in making a

         determination under division (B)(2)(g)(i) of this section, and the court may

         in its discretion grant or deny that motion. * * *

(Emphasis added.) R.C. 2929.19(B)(2)(g)(iii).

         {¶ 12} Subsequently, the Ohio Supreme Court explained the significance of that

new provision:

                 Prior to the enactment of R.C. 2929.19(B)(2)(g)(iii), an offender was


2
    R.C. 2929.19(B)(2)(g)(i) relates to the calculation and application of jail time credit.
                                                                                             -6-


       able to seek correction of an error made in determining jail-time credit only

       on direct appeal. Motions to correct errors made in determining jail-time

       credit that were filed outside the time allowed for appeal were barred by the

       doctrine of res judicata.

              Pursuant to R.C. 2929.19(B)(2)(g)(iii), an offender can file a motion

       to correct an error in determining jail-time credit “at any time after

       sentencing” and the sentencing court has authority to correct any error in

       determining jail-time credit that was “not previously raised at sentencing.”

       ***

(Citations omitted.) State v. Thompson, 147 Ohio St.3d 29, 2016-Ohio-2769, 59 N.E.3d

1264, ¶ 11-12. The Court expressly acknowledged that R.C. 2929.19(B)(2)(g)(iii) “created

a right that was not otherwise available to an offender who lacked the right to appeal.” Id.

at ¶ 12.

       {¶ 13} Since the enactment of R.C. 2929.19(B)(2)(g)(iii) and the Supreme Court’s

decision in Thompson, the dicta from Kilgore at ¶ 15 does not represent Ohio law. For

example, State v. Phillips, 7th Dist. Mahoning No. 16 MA 0003, 2016-Ohio-5194, ¶ 12,

noted that the “continuing jurisdiction” granted to sentencing courts by R.C.

2929.19(B)(2)(g)(iii) is not limited to mathematical or clerical errors. Id. at ¶ 11. That court

quoted Thompson at ¶ 11-12 as support for the conclusion that an appellant’s “motion for

jail-time credit on a claim that he was denied credit due to a legal error” is not barred by

the doctrine of res judicata. Phillips at ¶ 12-14.

       {¶ 14} In addition, as observed by another Ohio Court of Appeals,
                                                                                            -7-


       [s]everal courts have held that since R.C. 2929.19(B)(2)(g)(iii) provides that

       a [trial] court has continuing jurisdiction to correct any jail-time credit error

       not previously raised at sentencing, this statute abates the application of res

       judicata as it relates to issues that could have been raised at sentencing but

       were not.

State v. Smith, 11th Dist. Ashtabula No. 2016-A-0059, 2017-Ohio-4123, ¶ 21, citing State

v. Lynch, 10th Dist. Franklin Nos. 15AP-123, 15AP-124, 15AP-125 and 15AP-126, 2015-

Ohio-3366, ¶ 9-11, State v. Quarterman, 8th Dist. Cuyahoga No. 101064, 2014-Ohio-

5796, ¶ 8, State v. Copas, 4th Dist. Adams No. 14CA996, 2015-Ohio-5362, ¶ 11-12, and

State v. Guiterres, 11th Dist. Trumbull No. 2015-T-0116, 2016-Ohio-5572, ¶ 15. The

Eleventh District held that the appeal before it was “not barred by res judicata” because

the “appellant's jail-time credit issue was not considered at sentencing.” Smith at ¶ 22.

       {¶ 15} The determination of whether res judicata bars an appellant’s post-

sentencing jail time credit claim turns not on that claim’s nature as one related to “mere

mathematical or clerical error[s]” rather than “legal determination[s],” but on whether an

appellant did or did not raise the same jail time credit issue at sentencing. See R.C.

2929.19(B)(2)(g)(iii); Thompson, 147 Ohio St.3d 29, 2016-Ohio-2769, 59 N.E.3d 1264, at

¶ 11-12. If the appellant did not, the doctrine of res judicata does not apply, despite the

failure to raise the issue on the direct appeal of the conviction and sentence. Thompson

at ¶ 12; see also Smith, 2017-Ohio-4123, ¶ 21.

       {¶ 16} The record reveals that the only discussion of jail time credit at the time of

Ragland’s sentencing was as follows:
                                                                                            -8-


       THE COURT: As of today’s date, you’ll have no jail time credit because all

       the time you’ve spent in Tri-County Jail will be credited to your Clark County

       term of imprisonment. Do you understand that?

       [RAGLAND]: Yes, sir.

(Transcript of 10/5/15 Sentencing Hearing, p. 23). The trial court did not specify the

number of days of jail time credit that would be applied to Ragland’s Clark County

sentence, and Ragland raised no challenge to the trial court’s statement that no jail time

credit would be applied to his Champaign County sentence.

       {¶ 17} Based on the sentencing hearing transcript, we conclude that the alleged

error regarding jail time credit that is the subject of this appeal was “not previously raised

at sentencing” for purposes of R.C. 2929.19(B)(2)(g)(iii). Accordingly, Ragland’s sole

assignment of error is not barred by the doctrine of res judicata, and we will proceed to

address the merits of that claim.

Standard of Review

       {¶ 18} At any time after sentencing, a defendant may file a motion in the sentencing

court to correct that court’s jail-time credit determination, “and the court may in its

discretion grant or deny that motion.” R.C. 2929.19(B)(2)(g)(iii). As a result, a trial court’s

denial of an appellant’s motion to correct jail-time credit is subject to review under an

abuse of discretion standard. State v. Dean, 10th Dist. Franklin Nos. 14AP-173 & 14AP-

177, 2014-Ohio-4361, ¶ 5. “The term ‘abuse of discretion’ has been defined as a decision

that is unreasonable, arbitrary, or unconscionable.” State v. Miller, 2d Dist. Montgomery

No. 25893, 2014-Ohio-4508, ¶ 22, quoting State v. Garcia, 2d Dist. Greene No. 2013-CA-
                                                                                       -9-


51, 2014-Ohio-1538, ¶ 10.

Jail Time Credit

      {¶ 19} Ragland contends that the Champaign County trial court erred by denying

his motion to have 267 days of jail time credit applied to his sentence imposed by that

court. He argues that R.C. 2967.191 requires that he be credited for “ALL time in

incarceration while awaiting trial” on the Champaign County charges. (Emphasis sic.)

Ragland suggests that the authority on which the trial judge relied3 for applying any jail

time credit only to Ragland’s Clark County sentence and not also to his consecutive

Champaign County sentence is “good law,” but inapplicable to his situation because

Champaign County “placed a detainer on [his] person.”

      {¶ 20} R.C. 2967.191 states in pertinent part:

      The department of rehabilitation and correction shall reduce the stated

      prison term of a prisoner * * * by the total number of days that the prisoner

      was confined for any reason arising out of the offense for which the prisoner

      was convicted and sentenced, including confinement in lieu of bail while

      awaiting trial, confinement for examination to determine the prisoner’s

      competence to stand trial or sanity, confinement while awaiting

      transportation to the place where the prisoner is to serve the prisoner’s

      prison term, as determined by the sentencing court under division

      (B)(2)(g)(i) of section 2929.19 of the Revised Code, and confinement in a



3
 Ragland specifically mentions both State v. Woodard, 2d Dist. Montgomery No. 24483,
2012-Ohio-632 and State v. Fugate, 117 Ohio St.3d 261, 2008-Ohio-856, 883 N.E.2d
440, the two cases on which the Champaign County judge relied as the basis for denying
Ragland’s motion for jail time credit.
                                                                                        -10-


      juvenile facility. The department of rehabilitation and correction also shall

      reduce the stated prison term of a prisoner * * * by the total number of days,

      if any, that the prisoner previously served in the custody of the department

      of rehabilitation and correction arising out of the offense for which the

      prisoner was convicted and sentenced.

      {¶ 21} In applying that statute, we previously have stated:

             If a defendant is sentenced to consecutive prison terms for multiple

      charges, jail time credit is not applied to each and every prison term as it is

      for concurrent sentences, but rather is applied but once, to the total term.

      Ohio Adm.Code 5120-2-04(G); State v. Fugate, 117 Ohio St.3d 261, 2008-

      Ohio-856, 883 N.E.2d 440. As the Supreme Court in Fugate, id. at ¶ 22,

      explained:

             When a defendant is sentenced to consecutive terms, the

             terms of imprisonment are served one after another. Jail-time

             credit applied to one prison term gives full credit that is due,

             because the credit reduces the entire length of the prison

             sentence. However, when a defendant is sentenced to

             concurrent terms, credit must be applied against all terms,

             because the sentences are served simultaneously. If an

             offender is sentenced to concurrent terms, applying credit to

             one term only would, in effect, negate the credit for time that

             the offender has been held. * * *

State v. Woodward, 2d Dist. Montgomery No. 24483, 2012-Ohio-632, ¶ 9-10.
                                                                                         -11-

       {¶ 22} The Ohio Supreme Court’s decision in Fugate makes clear that a defendant

given consecutive sentences on multiple charges has no right “to multiply his single period

of pretrial confinement by the number of convictions entered against him.” See Fugate at

¶ 20, quoting State v. Callender, 10th Dist. Franklin No. 91AP-713, 1992 WL 21247 (Feb.

4, 1992) as “accurately reflect[ing] the proper approach to applying jail-time credit to

consecutive prison terms.” On this appeal, Ragland seeks to accomplish precisely what

the Supreme Court has held he may not, i.e., to “multiply” a purported 267 days of pretrial

confinement into a 267-day credit toward his Clark County sentence and another 267-day

credit toward his subsequent Champaign County sentence, for a total credit of 534 days.

       {¶ 23} Ragland’s argument focuses on the “total number of days” language of R.C.

2967.191, evading the import of the “for any reason arising out of the offense for which

the prisoner was convicted and sentenced” language that follows. He addresses the latter

phrase only by implying that because he was subject to a detainer from Champaign

County while confined on the Clark County charges, his confinement arose out of the

Champaign County offenses. Ragland offers no authority for the distinction he attempts

to draw on that basis. In fact, a prior decision of this Court supports the opposite

conclusion. See State v. Gall, 2016-Ohio-2748, 51 N.E.3d 703, ¶ 30 (2d Dist.).

       {¶ 24} In Gall, we stated that “[t]ime served pursuant to an unrelated prior

conviction does not arise out of a subsequent conviction even though a detainer is in

effect during the period of incarceration.” Id., quoting State ex rel. Larkins v. Ohio Adult

Parole Auth., 10th Dist. Franklin No. 89AP-1348, 1991 WL 16140, * 1 (Feb. 8, 1991). We

therefore concluded that the fact that a detainer for one jurisdiction was in effect while a

defendant was serving his sentence in another jurisdiction did not mean that the first
                                                                                        -12-

sentence “arose from” the latter offenses for purposes of R.C. 2967.191. Id. Appellant’s

“detainer” argument is not well taken.

      {¶ 25} The record demonstrates that in denying Ragland’s motion for jail time

credit, the Champaign County trial court properly determined that any jail time credit

accumulated by Ragland should be credited only to his Clark County sentence, and not

also to the Champaign County sentence that was to run consecutively to the Clark County

sentence. We therefore overrule Ragland’s sole assignment of error.

Conclusion

      {¶ 26} For the foregoing reasons, the judgment of the trial court will be affirmed.




DONOVAN, J. and TUCKER, J., concur.


Copies mailed to:

Jane A. Napier
Ronald E. Ragland, II
Hon. Nick A. Selvaggio